343 Ill. App. 146 (1951)
98 N.E.2d 126
People of State of Illinois, Defendant in Error,
v.
Pasquale Esposito (Impleaded), Plaintiff in Error.
Gen. No. 45,260.
Illinois Appellate Court.
Opinion filed March 13, 1951.
Rehearing denied April 4, 1951.
Released for publication April 6, 1951.
*147 Richard H. Devine, and John A. McIntyre, for plaintiff in error.
John S. Boyle, State's Attorney, for defendant in error.
John T. Gallagher, Rudolph L. Janega, and Arthur F. Manning, Assistant State's Attorneys, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE SCHWARTZ.
Order and judgment affirmed.
Not to be published in full.